JAMES KousouROs
ATTORNEY AT LAW
2,60 Madison Avenue, 22nd floor * New York, NY 10016
JAMES Kovusouros 212,°532°1934 / 212°532+1939 fax Evan M. Rock
Pounper & Principat ‘ : J Senior ASsociare
E-mail: James@ kousou roslaw.com

Emata J. COL
February 14, 2020 Lea cons

Via ECF

Hon. Richard J. Sullivan

United States District Court Judge
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007

Re: United States y. Burgess et al., 18-CR-373 [Ds 2 / | 8 | 20

Dear Judge Sullivan,

In response to this Court’s Order (Docket Entry 607), Mr. Gordon does not wish to
withdraw his guilty plea and does not seek a Fatico hearing. Moreover, we do not dispute the
criminal history category set forth in Probation’s June 11, 2019 revised PSR. Accordingly, request
is respectfully made for a date for sentencing during the week of March 16, 2020 or to a date
thereafter convenient for the Court.

Thank you for your courtesy and consideration.
Respectfully Submitted,

/s/

James Kousouros, Esq.
C.c.
Karin Portlock,
Assistant United States Attorney

Lloyd Gordon

IT IS HEREBY ORDERED THAT the parties shall appear for sentencing in this matter on Wednesday,
March 18, 2020 at 3:00 p.m. The sentencing shall be held in Courtroom 11B of the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY, 10007.

SO ORDERED.

Dated: February 18, 2020
New York, New York

   

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
